DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 18 November 2021, with respect to the claim objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The outstanding objections and rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 102 rejections have been considered but are moot based on the current grounds of rejection.
Drawings
The drawings are objected to because the graphs of Fig 7-12 lack axis labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 12-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0276108 to Crowe et al., hereinafter Crowe (previously cited) in view of US 2013/0238048 to Almendinger et al., hereinafter Almendinger.
Regarding claim 1, Crowe discloses a system for assessing quality of electrical contact in
transcutaneous electrical stimulation (para 0067-0073), the system comprising:
an array comprising at least two electrodes (Fig 1a-c: electrodes 10, 12, 14, 16);
a controller for controlling flow of current pulses within electrode pairings of the array (Fig 3: drive circuitry; para 0055); and
a voltage measurement device for measuring at least one voltage sample between electrodes at at least one time point within a stimulation pulse (para 0069-0072);
 a calculator for calculating a time dependent factor based on the voltage sample or samples (para 0072: “time domain measurements of voltage constants”);
 an assessor for assessing quality of electrode contact; the assessor configured to: compare the calculated time dependent factor with a pre-determined acceptance limit; characterize the quality of electrode contact as acceptable if the calculated time dependent factor is less than or equal to the pre-determined acceptance limit; and characterize the quality of electrode contact as unacceptable if the calculated time dependent factor is greater than the predetermined acceptance limit (para 0069-0072).
Crowe does not explicitly disclose wherein the pre-determined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse. It is known in the art that the magnitude of a current can be used to calculate, for example, capacitance (see Applicant’s specification: pg 4, lines 6-16). Crowe discloses the use of capacitance to determine a fault condition but only recites: “The measurement of capacitance may be carried out by various techniques well known in electronic engineering” (para 0071-0072).
However, Almendinger teaches wherein the pre-determined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse (para 0336).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the predetermined acceptance limit of Crowe wherein the pre-determined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse, as taught by Almendinger, for purpose of signifying less than adequate current flow through one or both of the electrical contacts, can affect the electrical simulation applied by the electrical contacts onto a patient (para 0335).
Regarding claim 2, Crowe further teaches wherein the voltage measurement device is configured to measure at least one voltage sample between electrodes at a plurality of time-points within the stimulation pulse (para 0072).
Regarding claim 3, Crowe further teaches wherein the time dependent factor is the difference between an initial voltage step and a voltage at a later time point in the stimulation pulse (para 0072).
Regarding claim 4, Crowe further teaches wherein the time dependent factor is the voltage at a defined later time point in the stimulation pulse (para 0072).
Regarding claim 5, Crowe further teaches wherein the time dependent factor is the difference between the initial voltage step and the voltage at the end of the pulse (para 0072).
Regarding claim 6, Crowe further teaches wherein the time dependent factor is an estimated time constant of a voltage waveform (para 0072).
Regarding claim 7, Crowe further teaches wherein the time dependent factor is an estimated rate of change of voltage with respect to time at a given time point (para 0072).
Regarding claim 8, Crowe further teaches wherein the time dependent factor is the electrode capacitance which is calculated by dividing an accumulated charge at a time point by a differential voltage at the time point (para 0071-0072).
Regarding claim 12, Crowe further teaches wherein the array comprises at least three electrodes and wherein the controller is configured to: drive a constant current between two of the at least three electrodes while sampling the voltage across 
Regarding claim 13, Crowe further teaches wherein the assessor is configured to calculate the capacitance for each of the electrodes and to identify an electrode with the lowest capacitance as faulty (para 0072).
Regarding claim 14, Crowe further teaches wherein the array comprises at least three electrodes (A, B, C), wherein at least two electrode pairings (AB, BC) of the array have a common electrode (B) (Fig 1a-c; para 0071).
Regarding claim 15, Crowe further teaches wherein the voltage measurement device is configured to measure a plurality of voltages (V1 , V2, V3) (para 0069) across each of the at least two electrode pairings (AB, BC) (para 0068) of the array at a plurality of time points during the stimulation pulse (para 0071).
Regarding claim 16, Crowe further teaches wherein the voltage measurement device is configured to measure voltages across each of three electrode pairings (AB, AC, BC) of the array (para 0068) at the plurality of time points during the stimulation pulse (para 0071).
Regarding claim 17, Crowe further teaches an identifier for identifying at least one faulty electrode by comparing measured voltages across each of the at three electrode pairings (AB, AC, BC) with at least one reference value in order to identify a faulty electrode (para 0069).
Regarding claim 18, Crowe further teaches wherein the assessor is configured to identify at least one faulty electrode by calculating a voltage drop across at least one electrode and comparing the voltage drop to a predetermined acceptance limit in order to identify a faulty electrode (para 0069).
Regarding claim 19, Crowe further teaches further comprising a signal for alerting a user if one or more measured voltages exceed a reference value or a predetermined acceptance limit (para 0068).
Regarding claim 20, Crowe further teaches a constant current controlled pulse generator for generating pulses of predetermined amplitude, duration and frequency (para 0072).
Regarding claim 22, Crowe further teaches wherein the system is a garment or belt based stimulation system (abstract).
Regarding claim 23, Crowe further teaches wherein the array comprising the at least three electrodes (A, B, C) is integrated into at least one of: a module, an applicator, a belt, or, a garment (Fig la-c; abstract). 
Regarding claim 24, Crowe teaches a method of assessing quality of electrical contact in transcutaneous electrical stimulation (para 0067-0073), the method comprising: 
 forming an array comprising at least two electrodes (Fig 1a-c: electrodes 10, 12, 14, 16); 
controlling flow of current pulses within electrode pairings of the array (Fig 3: drive circuitry; para 0055); 
measuring at least one voltage sample between electrodes at at least one time point within a stimulation pulse (para 0069-0072); 
calculating a time dependent factor based on the voltage sample or samples (para 0072: “time domain measurements of voltage constants”); and 
assessing quality of electrode contact by: comparing the calculated time dependent factor with a pre-determined acceptance limit; characterizing the quality of electrode contact as acceptable if the calculated time dependent factor is less than or equal to the pre-determined acceptance limit; and characterizing the quality of electrode contact as unacceptable if the calculated time dependent factor is greater than the predetermined acceptance limit (para 0069-0072). 
Crowe does not explicitly disclose wherein the pre-determined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse. It is known in the art that the magnitude of a current can be used to calculate, for example, capacitance (see Applicant’s specification: pg 4, lines 6-16). Crowe discloses the use of capacitance to determine a fault condition but only recites: “The measurement of capacitance may be carried out by various techniques well known in electronic engineering” (para 0071-0072).
However, Almendinger teaches wherein the pre-determined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse (para 0336).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the predetermined acceptance limit of Crowe wherein the pre-determined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse, as taught by Almendinger, for purpose of signifying less than adequate current flow through one or both of the electrical contacts, can affect the electrical simulation applied by the electrical contacts onto a patient (para 0335).


Claims 9-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe in view Almendinger, as applied to claim 1 above, and further in view of US 10,182,742 to Condie et al., hereinafter Condie (previously cited).
Regarding claim 9, Crowe discloses the limitation of claim 1, but does not disclose wherein the time dependent factor is a coefficient of a polynomial model.
However, Condie teaches wherein the time dependent factor is a coefficient of a polynomial model (Col 13, lines 8-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for assessing quality of electrical contact of Crowe and Almendinger wherein the time dependent factor is a coefficient of a polynomial model, as taught by Condie, for purpose of providing accurate and reliable electrode-tissue contact assessment before the delivery of treatment (Col 3, lines 4-7).
Regarding claim 10, Crowe discloses the limitations of claim 1, but does not disclose wherein the predetermined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse.
However, Condie teaches wherein the predetermined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse (Col 3, lines 11-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for assessing quality of electrical contact of Crowe and Almendinger wherein the predetermined acceptance limit is dependent upon the magnitude of a current selected for the stimulation pulse, as taught by Condie, for purpose of providing accurate and reliable electrode- tissue contact assessment before the delivery of treatment (Col 3, lines 4-7).
Regarding claim 11, Crowe discloses wherein the acceptance limit is a maximum expected voltage value for the time point at a selected current within the stimulation pulse.
However, Condie teaches wherein the acceptance limit is a maximum expected voltage value for the time point at a selected current within the stimulation pulse (Col 21, lines 10-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for assessing quality of electrical contact of Crowe and Almendinger wherein the acceptance limit is a maximum expected voltage value for the time point at a selected current within the stimulation pulse, as taught by Condie, for purpose of providing accurate and reliable electrode-tissue contact assessment before the delivery of treatment (Col 3, lines 4-7).
Regarding claim 21, Crowe discloses the limitations of claim 1, but does not disclose a bridge circuit for energizing the electrodes, wherein the bridge circuit comprises a set of high side switches and low side switches for selecting electrodes to form a circuit.
However, Condie teaches a bridge circuit for energizing the electrodes, wherein the bridge circuit comprises a set of high side switches and low side switches for selecting electrodes to form a circuit (Col 16, lines 24-44; Col 18, lines 38-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for assessing quality of electrical contact of Crowe and Almendinger a bridge circuit for energizing the electrodes, wherein the bridge circuit comprises a set of high side switches and low side switches for selecting electrodes to form a circuit, as taught by Condie, for purpose of providing accurate and reliable electrode-tissue contact assessment before the delivery of treatment (Col 3, lines 4-7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792